[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                FOR THE ELEVENTH CIRCUIT                 FILED
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                  ________________________
                                                     February 1, 2006
                                                     THOMAS K. KAHN
                        No. 05-10202                     CLERK
                  ________________________

               D. C. Docket No. 04-01186-CV-JTC-1


AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA,
AMERICAN BANKERS LIFE ASSURANCE COMPANY OF FLORIDA,
FORTIS BENEFITS INSURANCE COMPANY,
FIRST FORTIS LIFE INSURANCE COMPANY,
UNION SECURITY LIFE INSURANCE CO.,
UNITED FAMILY LIFE INSURANCE COMPANY,
AMERICAN RELIABLE INSURANCE COMPANY,
VOYAGER LIFE INSURANCE CO.,
VOYAGER LIFE AND HEALTH INSURANCE COMPANY,
VOYAGER INDEMNITY INSURANCE COMPANY,
VOYAGER PROPERTY AND CASUALTY INSURANCE COMPANY,


                                                    Plaintiffs-Appellants,

                            versus

CONTINENTAL CASUALTY COMPANY,
CONTINENTAL ASSURANCE COMPANY,
HARTFORD LIFE INSURANCE COMPANY,


                                                Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (February 1, 2006)

Before EDMONDSON, Chief Judge, BLACK and FAY, Circuit Judges.

PER CURIAM:

      The judgment of the district court dismissing this action is affirmed for the

reasons set forth in the ORDER of that court dated December 22, 2004.

      AFFIRMED.




                                          2